DETAILED ACTION
The present Office action is in response to the amendments filed on 5 JANUARY 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1, 2, 4, 6, 7, 8, 10, and 12-14 have been amended. No claims have been cancelled. Claims 1-14 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 5 JANUARY 2021 have been fully considered but they are not persuasive.
With regard to claims 6 and 12, previously rejected under 35 U.S.C. § 112(b), it appears to the Examiner that the amendments intend to clarify the parameters are encoded prior to both the first picture (e.g., “initial picture”) and after the first picture, 
With regard to the 35 U.S.C. § 103 rejection, Applicant alleges the prior-art fails to disclose the limitations of the independent claims. However, Applicant’s argument merely recites claim limitations and alleges, without any rationale, the prior-art fails to meet the claim limitations. The Examiner is not persuaded, because the secondary reference, Choi (U.S. Publication 2015/0358629) discloses the type of pictures Temporal Sub-layer Access (TSA) and Step-wise Temporal Sub-layer Access (STSA) and their implementation is obvious over Tsukuba (JP 2015-1195402) and Choi’s disclosure.
Examiner’s Note: The broadest reasonable interpretation is that only either the first or second operation is performed. There are a plurality of reasonable interpretations to the claims considering this, such as (i) the second picture is of a temporal picture type in the same sequence, sharing information and not needing to encode parameters for the second picture and (ii) the second picture is of a temporal type with a difference in the sequence, requiring encoding parameters for the second picture. The issue with these interpretations is that they do not involve the inventive concept, because the claims are currently recited too broad. The Examiner suggests Applicant initiate a telephonic interview for discussing the claim scope and potential amendments directed towards the inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-119402 A (hereinafter “Tsukuba”) in view of U.S. Publication No. 2015/0358629 A1 (hereinafter “Choi”).
Regarding claim 1, Tsukuba discloses an encoder which encodes a video including a plurality of pictures ([0001], “an image coding apparatus for generating hierarchical coded data by hierarchically encoding an image”), the encoder comprising: 
circuitry ([0417], “computer”); and  
memory ([0417], “a storage device (recording medium) such as a memory”), 
wherein, using the memory, the circuitry performs: 
encoding a first picture among the plurality of pictures ([0007], “hierarchically encode images;” FIG. 6 depicts various images to be compressed/decompressed); and 
performing (i) a first operation for encoding a parameter set for a second picture which follows the first picture in coding order among the plurality of pictures after encoding the first picture, and encoding the second picture after encoding the parameter set (FIG. 6 depicts hierarchical compression in a output order; [0010] discloses parameter sets, such as SPS and PPS are required for encoding/decoding; FIG. 14 depicts the sequence of data (e.g., VPS > SPS > PPS > SEI > PICT) and for the different layers and NAL units, parameter sets will be sent for their respective picture, meaning between layers and/or NAL units new parameter sets are sent, where the “first picture” is considered from a first layer/NAL-unit and a “second picture” is considered from a second layer/NAL-unit), or 

wherein in performing of the first operation or the second operation, the circuitry determines whether to perform the first operation or the second operation according to a type of the second picture (FIG. 6 depicts a plurality of pictures, any latter to the first is the second picture. Note, the VPS and SPS contain sequencing data pertaining to the pictures and therefore the second picture being of a B/P picture type will operate according to the first operation).
Tsukuba fails to expressly disclose (ii) a second operation for encoding the second picture without encoding the parameter set after encoding the first picture.
(ii) a second operation for encoding the second picture without encoding the parameter set after encoding the first picture ([0243], “The PPS NAL unit may include information regarding an encoding mode of an entire picture, for example, an entropy encoding mode, a quantization parameter initialization value of a picture unit, and the like. The PPS NAL unit may not be necessarily generated for every picture. That is, a decoding side uses a previously received PPS NAL unit when there is no PPS NAL unit.” Note, the PPS not being generated for every picture means a second picture will not have a PPS encoded specifically for it previously).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to not have included a PPS for every picture, as taught by Choi ([0243]), in Tsukuba’s invention. One would have been motivated to modify Tsukuba’s invention, by incorporating Choi’s invention, to efficiently predict and seamlessly reproduce multi-layer video ([0008-0009]) and to reduce overhead in a bitstream by eliminating the need of sending a PPS with redundant information.
Regarding claim 2, Tsukuba and Choi disclose all of the limitations of claim 1, as outlined above. Additionally, Choi discloses wherein the determined picture is a Temporal Sub-layer Access
Regarding claim 3, Tsukuba and Choi disclose all of the limitations of claim 2, as outlined above. Additionally, Tsukuba discloses wherein each of the plurality of pictures is a picture assigned with a temporal ID indicating a hierarchical layer regarding temporal scalability ([0005] discloses temporal scalability identifies images with “TemporalID;” [0076] defines the temporal identifier TemporalID and also a time identifier and sub-layer ID), 
in the first operation, the circuitry encodes a plurality of related parameter sets which are a plurality of parameter sets including the parameter set for the second picture after encoding the first picture, and encodes the second picture after encoding the plurality of related parameter sets (FIG. 6 depicts hierarchical compression in a output order; [0010] discloses parameter sets, such as SPS and PPS are required for encoding/decoding; FIG. 14 depicts the sequence of data (e.g., VPS > SPS > PPS > SEI > PICT) and for the different layers and NAL units, parameter sets will be sent for their respective picture, meaning between layers and/or NAL units new parameter sets are sent, where the “first picture” is considered from a first layer/NAL-unit and a “second picture” is considered from a second layer/NAL-unit), 
the plurality of related parameter sets correspond respectively to a plurality of hierarchical layers indicated by a plurality of temporal IDs larger than a temporal ID assigned to the second picture, and each of the plurality of related parameter sets is a parameter set for one or more pictures each assigned with a temporal ID indicating a hierarchical layer corresponding to the related parameter set among the plurality of pictures (FIG. 6 depicts hierarchical compression in a output order; [0010] discloses parameter sets, such as SPS and PPS are required for encoding/decoding; FIG. 14 
Regarding claim 4, Tsukuba and Choi disclose all of the limitations of claim 1, as outlined above. Additionally, Choi discloses wherein the circuitry performs the first operation when the type of the second picture corresponds to is a Step-wise Temporal Sub-layer Access (STSA) picture ([0197], “A temporal sublayer access (TSA) picture and a stepwise temporal sublayer access (STSA) picture are used to support temporal scalability.” Note, the STSA utilizing a different temporal layer would not share picture information from the previous picture, requiring the picture set encoded as per the first operation). The same motivation of claim 1 applies equally as well to claim 2.
Regarding claim 5, Tsukuba and Choi disclose all of the limitations of claim 1, as outlined above. Additionally, Tsukuba discloses wherein the second picture is a picture to be encoded next to the first picture among the plurality of pictures (FIG. 6 discloses the image sequences, with the images next to each other in order).
Regarding claim 6, Tsukuba and Choi disclose all of the limitations of claim 1, as outlined above. Additionally, Tsukuba discloses wherein each of the plurality of pictures is a picture assigned with a temporal ID indicating a hierarchical layer regarding temporal scalability ([0005] discloses temporal scalability identifies images with 
the circuitry further encodes a plurality of collective parameter sets which are a plurality of parameter sets including the parameter set for the second picture, before encoding an initial picture in coding order among the plurality of pictures (FIG. 14 depicts parameter sets VPS, SPS, PPS, and SEI before an initial picture PICT#0. Note, although collectively they are a plurality of collective parameter sets, any individually can be “a plurality of parameter sets” as each collectively includes various parameters for multiple purposes), 
the plurality of collective parameter sets correspond respectively to a plurality of hierarchical layers indicated by a plurality of temporal IDs assigned to the plurality of pictures (FIG. 6 depicts a plurality of hierarchical layers with pictures that have a TemporalID assigned to them and are described as part of the VPS, SPS, and PPS; See FIG. 13. FIGS. 17-23 disclose specific parameters as part of each of the parameter sets),
each of the collective parameter sets is a parameter set for one or more pictures each assigned with a temporal ID indicating a hierarchical layer corresponding to the collective parameter set among the plurality of pictures ([0076] defines the temporal identifier TemporalID for identifying a layer related to time scalability, which is also the hierarchical layer; FIG. 13 depicts the parameter set hierarchy with VPS, SPS, and PPS providing collective parameter sets for a plurality of pictures); and
in the first operation, the circuitry re-encodes the parameter set for the second picture after the picture and before the second picture (FIG. 14 depicts parameter sets 
Regarding claim 7, the limitations are the same as those in claim 1; however, written as a decoder instead of an encoder, which is well-known to be the inverse of the encoder and in this instance, the operations correspond to those in claim 1. Therefore, the same rationale of claim 1 applies equally as well to claim 7.
Regarding claim 8, the limitations are the same as those in claim 2; however, written as a decoder instead of an encoder, which is well-known to be the inverse of the encoder and in this instance, the operations correspond to those in claim 2. Therefore, the same rationale of claim 2 applies equally as well to claim 8.
Regarding claim 9, the limitations are the same as those in claim 3; however, written as a decoder instead of an encoder, which is well-known to be the inverse of the encoder and in this instance, the operations correspond to those in claim 3. Therefore, the same rationale of claim 3 applies equally as well to claim 9.
Regarding claim 10, the limitations are the same as those in claim 4; however, written as a decoder instead of an encoder, which is well-known to be the inverse of the encoder and in this instance, the operations correspond to those in claim 4. Therefore, the same rationale of claim 4 applies equally as well to claim 10.
Regarding claim 11
Regarding claim 12, the limitations are the same as those in claim 6; however, written as a decoder instead of an encoder, which is well-known to be the inverse of the encoder and in this instance, the operations correspond to those in claim 6. Therefore, the same rationale of claim 12 applies equally as well to claim 12.
Regarding claim 13, the limitations are the same as those in claim 1; however, written in process form instead of machine form. Therefore, the same rationale of claim 1 applies equally as well to claim 13.
Regarding claim 14, the limitations are the same as those in claim 7; however, written in process form instead of machine form. Therefore, the same rationale of claim 7 applies equally as well to claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481